COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-16-00128-CV


IN RE MIDWESTERN CATTLE                                                RELATOR
MARKETING, LLC


                                     ------------

                          ORIGINAL PROCEEDING
                         TRIAL COURT NO. 15-07-061

                                    ------------

                        MEMORANDUM OPINION1
                                    ------------

      We have considered relator’s “Motion to Dismiss.” It is the court’s opinion

that the motion should be granted; therefore, we dismiss this original proceeding.

                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

PANEL: GARDNER, GABRIEL, and SUDDERTH, JJ.

DELIVERED: June 16, 2016




      1
       See Tex. R. App. P. 47.4.